Citation Nr: 0715647	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  04-17 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD), to include as secondary to personal assault.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel

INTRODUCTION

The veteran had active military service from January 1997 to 
April 1998.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which denied service connection for PTSD.  In 
November 2006, the veteran testified before the undersigned 
Veterans Law Judge at a Board hearing at the RO.  A 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  While the veteran reported a history of childhood trauma 
and psychiatric treatment, the record does not show clear and 
unmistakable evidence of PTSD or any other psychiatric 
diagnosis prior to service.

2.  PTSD was not diagnosed in service or within one year 
thereafter.

3.  The veteran's reports of traumatic stressors in service 
have not been verified.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service, directly 
or presumptively.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 
4.125(a) (2006).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)." Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the service connection 
claim for PTSD and the respective responsibilities of each 
party for obtaining and submitting evidence by way of a 
September 2002 VA letter, prior to the March 2003 rating 
decision.  Specifically, the RO provided the veteran a form 
to fill out his stressor details and notified him that VA 
would obtain all relevant evidence in the custody of a 
Federal department or agency.  The RO notified the veteran of 
his responsibility to respond in a timely manner to VA's 
requests for specific information and to provide a properly 
executed release so that VA could request the records for 
him.  On the PTSD stressor form, the RO also notified the 
veteran to send any evidence to verify his PTSD stressors, 
including any evidence of combat or details of each stressor 
event, which, in effect, would include any evidence in the 
veteran's possession.    

The September 2002 VA letter notified the veteran that he had 
30 days from the date of the letter to respond.  The veteran 
was further advised that if he did not respond by the end of 
the 30-day period, his appeal would be decided based on the 
information and evidence currently of record.  In a decision 
promulgated on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003), the United States Court of Appeals for the 
Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Court made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Court found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response. 

The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)), however, amended section 5103(b) to 
provide that the one-year limitation in that section should 
not be construed to prohibit VA from making a decision on the 
claim before the expiration of the one-year period.  This 
section of the Veterans Benefits Act of 2003 also provides 
that nothing in the section should be construed to require 
re-notification or additional notification to the claimant.  
This amendment is effective as if enacted on November 9, 
2000.  Consequently, there is no defect with the 30-day 
notice given to the veteran in this case.

During the pendency of this appeal, the U.S. Court of Appeals 
for Veterans Claims further redefined the requirements of the 
VCAA to include notice that a disability rating and an 
effective date for award of benefits would be assigned if 
service connection is granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  A March 2006 letter 
notified the veteran of the laws regarding degrees of 
disability or effective dates for any grant of service 
connection, pursuant to Dingess/Hartman.  While the notice 
provided to the veteran in March 2006 was not given prior to 
the first AOJ adjudication of the claim in September 2002, as 
required by 38 U.S.C.A. § 5103(a), the subsequent VA letter 
corrected any procedural errors.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  Thus, any defect with respect to the 
timing of the notice requirement was non-prejudicial.

Additionally, VA has obtained all relevant, identified, and 
available evidence.  VA also has provided all necessary 
examinations.  The veteran testified that he spoke with a 
chaplain in service about his PTSD stressors but that the 
records mysteriously disappeared.  The record notes a 
chaplain suggested a medical discharge because of the 
veteran's knee.  There is no indication in the record that 
any portion of the veteran's service medical records is 
unavailable.  The veteran has not referred to any additional, 
unobtained, available, relevant evidence.  Thus, VA has 
satisfied all duties to notify and assist the veteran.

Analysis

The veteran seeks service connection for PTSD, to include as 
due to a personal assault in service.  In statements and 
testimony, he asserted that his stressors occurred when he 
overheard his fellow servicemen plotting to assault him and 
saw them go into his room to carry out the attack from across 
the hall; and when he woke up one night bruised and with 
urine on the upper half of his body, after which someone who 
he thought was his friend took him out and got him drunk.  He 
indicated that he contracted Chlamydia after that night, 
leading him to believe he was sexually assaulted by a woman 
while he was unconscious.  The veteran further noted that he 
was sexually abused as a child but that most of his symptoms 
revolved around his military experiences.  He thus contends 
that he has PTSD, directly related to his service, entitling 
him to disability compensation.

Service connection may be granted when the veteran has a 
disability as the result of a disease or injury incurred or 
aggravated by peacetime service that is not the result of the 
veteran's own willful misconduct.  38 U.S.C.A. §§ 1110, 1131.  

Service connection for PTSD, in particular, requires medical 
evidence establishing a diagnosis in accordance with 38 
C.F.R. § 4.125(a) (the diagnosis must conform to DSM-IV and 
be supported by findings on examination), credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 
Vet. App. 128, 137-38 (1997).  Section 4.125(a) of 38 C.F.R. 
incorporates the Diagnostic and Statistical Manual of Mental 
Disorders-IV (DSM-IV) as the governing criteria for 
diagnosing PTSD.  A claimed non-combat stressor, as in this 
case, must be verified, and the veteran's uncorroborated 
testimony is not sufficient to verify a non-combat stressor.  
Cohen v. Brown, 10 Vet. App. at 146-47.

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians: pregnancy tests or tests for sexually-
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  38 C.F.R. § 3.304(f)(3).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initially, the service medical records show some evidence of 
in-service psychiatric treatment.  A December 1997 
consultation report shows the veteran was evaluated for 
depression in Korea, following referral in August 1997.  The 
veteran reportedly had crying bouts, abused alcohol, and had 
found Korea to be a difficult place to handle due to missing 
his children and friends.  He reported that the emotional 
stress of being removed from his family caused him to "break 
down."  He also reported that he felt harassed by his 
platoon for using a cane.  On evaluation, it was noted that 
the veteran had been seen on weekends being able to walk 
without a cane and that he participated in recreational 
sports, for example, bowling.  The veteran refuted this 
report, indicating that he played pool but never bowled and 
that he abided by his profile, only using the cane when 
needed.  He noted that he felt angry and stressed out and 
broke down crying one day.  He was referred for mental health 
care, where he was put in stress and anger management 
classes.  Subsequent to his counseling, he began drinking 
heavier and reported that he passed out one night from 
drinking hard liquor and woke up on the floor soaked.  He 
indicated that he had been set up by other guys in Korea.  He 
reportedly had a lifelong history of anger problems in Korea 
with thoughts and fantasies of hurting people in his platoon.  
He was given a permanent three profile and reported in 
December 1997 that he was quite happy with his current 
situation.  

The December 1997 mental status examination showed that the 
veteran's mood was described as "happy."  His thought 
processes were linear and logical; he had no current suicidal 
or homicidal ideation endorsed; and no evidence of delusions.  
The Axis I diagnoses included occupational problem, resolved, 
and partner relational problem, resolved.  The Axis II 
diagnosis was personality disorder, not otherwise specified 
with anti-social and schizoid features.  The Axis IV 
diagnosis was psychosocial, occupational, and relational 
problems.  His Global Assessment of Functioning (GAF) score 
was 70.  Under DSM-IV, a GAF score of 61-70 indicates some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.  See p. 46.

The record shows some evidence of psychiatric trauma and 
treatment prior to service.  The December 1997 consultation 
report noted that the veteran had a childhood history of 
"physical abuse by multiple care givers."  The veteran 
reported that he saw a psychiatrist at age 13 for severe 
anger control problems and had a history of hearing voices 
and having visions when angry.  The record noted that the 
veteran did not meet induction standards due to past 
psychiatric history and behavioral problems, but was mentally 
competent and did not appear to pose a danger to self or 
others.  While this evidence is significant in that it 
suggests a prior history of childhood trauma and notes he did 
not meet induction standards, it does not show clear and 
unmistakable evidence of PTSD or a psychiatric diagnosis 
prior to service, as no diagnosis was noted at time of entry 
into service.  See 38 C.F.R. § 3.304(b).  For this reason, 
the veteran is considered sound at entry into service; and 
the analysis is whether his PTSD was directly incurred in 
service.  Id.

The service medical records, however, do not show any 
corroborative evidence of a traumatic event.  Under DSM-IV, 
in order to satisfy the criteria for a PTSD diagnosis, the 
person must have been exposed to a traumatic event in which 
both of the following are present: (1) the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others; and (2) the person's response involved intense fear, 
helplessness, or horror.  See p. 209.  The only stressors 
noted in the service medical records include the veteran 
complaining of harassment from members of his platoon and 
waking up wet after a night of drinking, which the veteran 
later reported to be urine on the upper part of his body.  
The veteran also submitted testimony that he overheard plans 
by some fellow servicemen that they were going to beat him 
and witnessed them entering his room as he watched from 
across the hall.  As noted, he further testified that he 
thinks he might have been sexually assaulted the night he 
woke up after drinking, because he contracted Chlamydia.  

While the veteran's witnessing a group of men entering his 
room to physically assault him and being sexually assaulted 
involve actual threat to his physical integrity, these are 
not documented in the service medical records.  The veteran 
reported that he felt harassed for using a cane and the 
personnel records note he was accused of not needing a cane; 
but these do not show the veteran was in any physical danger 
of being harmed from his fellow servicemen.  The veteran did, 
in fact, have a history of Chlamydia reported in May 1996.  
This in and of itself, however, does not provide evidence of 
a sexual assault.  Even though the service medical records 
document behavioral problems, the consultation report noted 
that he had a lifelong history of anger problems in Korea, 
prior to the night he reported he was set up by members of 
his platoon and possibly sexually assaulted.  He also was 
shown to have problems due to other factors, such as the 
emotional stress of being removed from his children.  
Additionally, he was noted to have entered the military in 
January 1997 under duress because he did not have a job or a 
place to live.    

Although the veteran's statements are relevant to his claim 
and attempts to corroborate the occurrence of alleged in-
service stressors, the veteran's testimony and lay 
statements, alone, cannot establish in-service occurrence.  
See generally, Moreau v. Brown, 9 Vet. App. 389 (1996).  
While the veteran's statements have been considered, the 
Board is bound in its decisions by the regulations of the 
Department, instructions of the Secretary and precedent 
opinions of the General Counsel of the VA.  38 U.S.C.A. § 
7104(c); 38 C.F.R. § 20.101(a).  The veteran's claim cannot 
be granted based on the evidence of record, because as a 
whole, the preponderance of the evidence is unfavorable.  The 
occurrence of the alleged in-service stressors has not been 
verified.

The record also does not show a diagnosis of psychoses, 
including PTSD, within one year of discharge from service; so 
service connection is not warranted on a presumptive basis.  
See 38 C.F.R. §§ 3.307, 3.309.  An August 2002 VA medical 
record notes a diagnosis of PTSD; but this is not an adequate 
diagnosis for VA purposes, as the examiner reported that the 
veteran's trauma was somewhat non-specific and that several 
measures were discrepant with the clinical interview 
findings.  See 38 C.F.R. § 4.125(a).  The examiner found that 
overall, the cumulative clinical information suggested that 
the veteran met the criteria for military-related PTSD, but 
this diagnosis does not conform to DSM-IV.  Id.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection for PTSD 
is not warranted.  






ORDER

Entitlement to service connection for post-traumatic stress 
disorder (PTSD), to include as secondary to personal assault 
is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


